Case 4:20-cv-05640-YGR Document 376-11 Filed 03/19/21 Page 1 of 5




                  Ex. 11
Nancy Mathiowetz Rebuttal Opinion Summaries
      Case 4:20-cv-05640-YGR Document 376-11 Filed 03/19/21 Page 2 of 5




II.   SUMMARY OF OPINIONS

      8.    The design of the two surveys offered by Hanssens suffers from multiple conceptual

            and methodological flaws that render them unreliable.

      9.    Hanssens’ surveys fail to align with either his own stated goals for the research or

            with Apple’s economists’ analysis of his results. As explained below, his surveys

            are meaningless in assessing respondents’ current ability and willingness to switch

            to other devices because they ask about respondents’ use of or access to other

            electronic devices over the last 12 months. In addition, Hanssens failed to ask

            respondents any questions at all about the circumstances under which they would

            actually switch to another electronic device. Therefore, his survey results do

            nothing to support Apple’s economists’ purported market definition exercise, which

            assesses consumers’ ability and willingness to make a substitution if the terms at

            which the products or services at issue are offered worsen (e.g., if their price

            increases or their quality decreases). See Section III.A.

      10.   Even if Hanssens’ surveys were properly designed to address his research questions,

            they suffer from multiple fatal methodological flaws. Hanssens’ survey questions

            are riddled with undefined and ambiguous words and concepts, including questions

            about devices that respondents have “regularly” used and that have been “available”

            to them in the last 12 months. He asserts that these ambiguities in his survey

            instruments provide respondents with “flexibility” in interpretation and that this is

            advantageous. I strongly disagree with Hanssens’ assertion. There is no way to

            determine how respondents interpreted these words and, as discussed below,

            Hanssens failed to adequately pretest the questionnaires to ensure respondent

            understanding. Hanssens’ survey questions are also long and complex, which may

            have further impacted comprehension issues among respondents. These ambiguities
                                            5
Case 4:20-cv-05640-YGR Document 376-11 Filed 03/19/21 Page 3 of 5




      introduce random error into Hanssens’ results and thus render his data unreliable.

      See Sections III.B-III.D.

11.   Because of the ambiguity of Hanssens’ survey questions, coupled with the fact that

      he failed to adequately pretest his survey instruments, I directed and oversaw a team

      at The Brattle Group in conducting qualitative interviews to evaluate respondent

      understanding of the questions in Hanssens’ surveys. These interviews confirmed a

      high level of variability in the way respondents interpret the terms “regular use” and

      “available to use,” particularly with respect to gaming. See Section IV.

12.   In addition to the flaws in the design of the questionnaires, Hanssens failed to

      properly operationalize his target populations of interest for his two surveys.

      Specifically, use of the ambiguous phrases “regularly use” and “available to use” in

      his screener questions combined with an irrelevant 12-month reference period may

      have caused Hanssens to include respondents in his sample that were not in his

      target population. Because of this, his samples may not reflect his target

      populations, and therefore his estimates may be inapplicable to those target

      populations. See Section V.

13.   There were also several flaws in the implementation of Hanssens’ surveys that

      impact the reliability of his data. For instance, although Hanssens pretested his

      survey instruments, his pretests were inadequate to ensure that respondents

      understood his questions. Specifically, rather than seek to understand how

      respondents interpreted the terms “regularly use” and “available to use”, he simply

      asked yes/no questions—in violation of survey pretesting best practices—about

      whether respondents thought the terms were clear. Moreover, Hanssens failed to

      revise his survey instruments despite multiple issues raised by the pretests, including


                                         6
Case 4:20-cv-05640-YGR Document 376-11 Filed 03/19/21 Page 4 of 5




      specific feedback from respondents that “regular use” and “available to use” were

      unclear. See Section VI.A.

14.   Hanssens also failed to assess potential nonresponse bias among his survey

      respondents. Such an analysis may have revealed that the propensity to take and

      complete his surveys was more likely for respondents using desktops and laptops

      than those using iOS devices. Given that respondents who took the surveys on

      desktops or laptops necessarily use non-iOS devices in addition to using an iOS

      device, this may have resulted in an overestimate of the use of or access to “other

      electronic devices.” See Section VI.B.

15.   Further, Hanssens did not adequately assess the impact that respondents who sped

      through his surveys may have had on his results. For example,

      respondents completed the iOS App Survey                              meaning that

      they spent, on average,                    on each of the screens of the survey. In

      addition,     respondents for the iOS Fortnite survey completed the survey in under

                  —speeders per Hanssens’ own definition—yet they were not removed

      from his analysis. This is a fast pace to take any survey of this length, but coupled

      with the ambiguous wording in Hanssens’ questions and the complicated and long

      syntax, this calls into question whether respondents were paying adequate attention

      to the survey questions and their responses. See Section VI.C

16.   These flaws in Hanssens’ survey design and implementation are evident in his

      results, which in some instances are patently inconsistent with independent data

      sources. For example, there is a large discrepancy in the percentage of Hanssens’

      respondents who self-reported that they “regularly used [] in the last 12 months”

      Microsoft Windows smartphones. We know from publicly available information

                             that hardly anyone uses these Microsoft smartphone devices.
                                         7
Case 4:20-cv-05640-YGR Document 376-11 Filed 03/19/21 Page 5 of 5




      Therefore, this high level of endorsement of Windows-based phones should have

      indicated to Hanssens that the respondents did not understand the question, that the

      question was poorly worded, or that respondents simply were not paying attention.

      Instead of noting this important data point that is independently verifiable as

      inaccurate, Hanssens appears to have ignored it. See Section VII.

17.   In light of the fatal design flaws in Hanssens’ questionnaires coupled with his failure

      to properly operationalize his target population and implement the surveys, it is my

      opinion that the resulting data provide neither a reliable nor valid estimate of access

      to non-iOS devices within Hanssens’ target population of iOS users.




                                         8
